DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/02/2022 has been entered. Claims 7-8, 11-14, and 17-30 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-20 previously set forth in the Non-Final Office Action mailed 02/01/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 7-8, 11-14,  17, 21-26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frinking et al (US 20110213244), hereinafter Frinking.
Regarding claim 7, Frinking teaches a method for contrast enhanced ultrasound quantification imaging (“contrast agent” Abstract; “in an imaging approach, image sequences representing an evolution of the contrast agent in the body-part during the perfusion process are generated (where the values of each pixel in the images represent an intensity of the recorded echo signal over time for a corresponding location of the body-part” [0005]), comprising: 
obtaining, for each location (“a corresponding location of the body-part" Abstract; “location” [0071]) in a region of interest (102, Fig. 1; “a corresponding region” [0047]), a time-dependent ultrasound signal (205, Figs. 2A, 6A [0051]; “ultrasound pulses over time” [0047]) with respect to the region of interest (“The echo signals that are recorded in response to the ultrasound pulses over time (for each location of the body-part 102 in a selected scanning plan) provide a representation of a corresponding region (i.e., a slice) of the body-part 102--possibly including the contrast agent--during the analysis process."  [0047], Fig. 1) for a time period (“Time [s]” Figs. 2A, 6A. “In FIG. 2A, a time-intensity curve 205 (solid-line) is shown as an exemplary response to the ultrasound waves of a generic location of the body-part--representing the power of the corresponding echo signal (in terms of arbitrary units, or a.u.) as a function of time (in seconds)." [0050]), including a series of time points (“at each instant over time” Abstract, [0015]) from a first time point (a first time point of the “at each instant over time” Abstract, [0015]) to a last time point (a last time point of the “at each instant over time” Abstract, [0015]); 
determining, for each location, a processed time-dependent ultrasound signal (210a; Fig. 2A; 610a, Fig. 6A; “the filtered signal" [0076]. Fig. 6A; “the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously; however, if the echo signal momentarily decreases (for example, due to noise or natural fluctuation in local contrast agent concentration), its last maximum value is preserved until a higher value of the echo signal is detected.” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]; “in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase” [0080]; Fig. 7B) based at least on the obtained time-dependent ultrasound signal (“the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]) and a threshold (“OP(x,y,k)=MAX [IP(x,y,k), OP(x,y,k-1)]," [0061]. Because the system uses numeric processing with the “Max[ ]” function [0061], there is a built-in threshold to determine that one of the IP(x,y,k) and OP(x,y,k-1) is larger than the other one, due to inherent hardware limitations of computer processors, i.e., if the difference is below the hardware or software defined threshold, IP(x,y,k) and OP(x,y,k-1) are treated as being equal), by: 
for the first time point (k =0 [0061]; Time = 0, Fig. 6A), assigning an intensity (205) of the obtained time-dependent ultrasound signal at the first time point (“IP(x, y, k)” [0061], at the first time point, k =0) to an intensity (610a) of the processed time-dependent ultrasound signal at the first time point (“OP(x, y, k)” [0061] , at the first time point, k =0, seen in Fig. 6A, the dotted line coincides with the solid line at Time = 0, i.e. the intensity is assigned to the intensity of the processed time-dependent ultrasound signal: “the curve 610a accurately follows the curve 205 until it reaches the peak of the echo signal (by filtering any strong variations in the echo signal)” [0076]); and 
for each time point of the series of time points after the first time point (“number k (taken at an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR” [0061]): 
determining whether an increment (IP(x,y,k) – OP(x,y,k-1) [0061]) between the intensity of the obtained time-dependent ultrasound signal at a current time point (“IP(x, y, k)” [0061]) and the intensity of the processed time-dependent ultrasound signal at a previous time point (“OP(x, y, k-1)” [0061]) exceeds the threshold (“OP(x,y,k)=MAX [IP(x,y,k), OP(x,y,k-1)],” [0061]), wherein the previous time point is a time point immediately before the current time point (a time point corresponding to the “k-1”, with “t=k/FR” [0061]), 
in response to determining that the increment exceeds the threshold (the action of MAX[ ] function if IP(x,y,k) exceeds OP(x,y,k-1) [0061]), assigning the intensity of the obtained time-dependent ultrasound signal at the current time point to the intensity of the processed time-dependent ultrasound signal at the current time point (“each pixel value of the filtered images is set to the maximum between the pixel value for the same pixel in the corresponding original image and the running maximum of the pixel values for the same pixel in the preceding original images as resulting from the earlier iterations of the process” [0061]), and 
in response to determining that the increment does not exceed the threshold (the action of MAX[ ] function if IP(x,y,k) does not exceed OP(x,y,k-1) [0061]), assigning the intensity of the processed time-dependent ultrasound signal at the previous time point to the intensity of the processed time-dependent ultrasound signal at the current time point (“each pixel value of the filtered images is set to … the running maximum of the pixel values for the same pixel in the preceding original images as resulting from the earlier iterations of the process” [0061]); 
generating a sequence of images of the region of interest (B.1 – B.4, [0080]; Fig. 7B) based at least on the processed time-dependent ultrasound signal of the each location (“generating … a sequence of filtered images from the input images, for each selected location,” Claim 6) wherein the generated sequence of images displays signal variations of the processed time-dependent ultrasound signal (“comparing the progress of the filtered signal over time …including variations" [0111]; “the variations of the filtered signal” [0112]) in one or more vascular structures in the region of interest to render the one or more vascular structures (“microvascular network of the prostate” [0080]; Figs. 7B, 8B. “FIG. 7B instead shows a series of maximum-hold images obtained by applying the maximum projection algorithm alone on the original images, such images (B.1, B.2, B.3 and B.4) being taken at the same instants as above. As shown in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase (since the maximum value of each pixel is preserved over time even after the peak instant); therefore, the suspicious region is better defined and delineated as compared to the corresponding original images. Moreover, the images B.1 and B.2 also show the finest details of the microvascular network of the prostate (since the trajectories of the contrast agent are projected); this facilitates the examination of the suspicious region for its characterization” [0080]; Fig. 7B).  
Regarding claim 8, Frinking teaches the method of claim 7, wherein the generated sequence of images display a wash-in process (“wash-in phase” [0080]; Fig. 7B) of agent-carrying blood perfusing through a cross section (“a body-part being perfused with a contrast agent over time” Abstract; “blood perfusion…vascular properties.” [0010]; “the blood perfusion in the corresponding location of the body-part” [0058]; “blood volume” [0123]) of the one or more vascular structures in the region of interest (“the examination of the images representing blood perfusion in the body-part (at full resolution) is useful to determine its vascular properties.” [0010]. “As shown in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase (since the maximum value of each pixel is preserved over time even after the peak instant); therefore, the suspicious region is better defined and delineated as compared to the corresponding original images. Moreover, the images B.1 and B.2 also show the finest details of the microvascular network of the prostate (since the trajectories of the contrast agent are projected); this facilitates the examination of the suspicious region for its characterization” [0080]; Fig. 7B).
  Regarding claim 11, Frinking teaches the method of claim 7, wherein generating the sequence of images of the region of interest based at least on the processed time-dependent ultrasound signal of each location comprises: 
obtaining the first time point (0 s, Fig. 6A) (that for A.1, Fig. 7A) and the last time point (around 75 s, Fig. 6A) (that for A.4, Fig. 7A)( (“providing a sequence of input images" [0020]; “an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR).” [0061]; “for a frame rate of 10 original images per second" [0063]. The time is obtained, .i.e., predetermined by the operator because the frame rate is known and therefore the total time is known for the provided “sequence”); and 
generating the sequence of images between the first time point and the last time point (“The echo signals are then converted into a sequence of digital images (or frames) in standard Brightness mode (B-mode), which then represent the body-part 102 at corresponding successive acquisition instants (for example, with a frame rate FR=10-30 images per second).” [0048]. “FIG. 7A shows a series of original images representing the prostate at different instants during the analysis process. The first image (A.1) relates to an early wash-in phase, the second image (A.2) relates to a late wash-in phase;” [0079], Fig. 7A).  
Regarding claim 12, Frinking teaches a non-transitory computer-readable storage medium configured with instructions executable by one or more processors (951, Fig. 9B) to cause the one or more processors to perform contrast enhanced ultrasound quantification imaging operations (“in an imaging approach, image sequences representing an evolution of the contrast agent in the body-part during the perfusion process are generated (where the values of each pixel in the images represent an intensity of the recorded echo signal over time for a corresponding location of the body-part” [0005]. “A computer program product including a non-transitory computer-readable medium storing a computer program being loadable into a working memory of a data processing system thereby configuring the data processing system to perform a process for generating diagnostic data from an imaging procedure when the computer program is executed on the data processing system” Claim 17) comprising:   
obtaining, for each location (“a corresponding location of the body-part" Abstract) in a region of interest (102, Fig. 1; “a corresponding region” [0047]), a time-dependent ultrasound signal (“ultrasound pulses over time” [0047]) with respect to the region of interest (“The echo signals that are recorded in response to the ultrasound pulses over time (for each location of the body-part 102 in a selected scanning plan) provide a representation of a corresponding region (i.e., a slice) of the body-part 102--possibly including the contrast agent--during the analysis process."  [0047], Fig. 1) for a time period (“Time [s]” Figs. 2A, 6A. “In FIG. 2A, a time-intensity curve 205 (solid-line) is shown as an exemplary response to the ultrasound waves of a generic location of the body-part--representing the power of the corresponding echo signal (in terms of arbitrary units, or a.u.) as a function of time (in seconds)." [0050]), including a series of time points (“at each instant over time” Abstract, [0015]) from a first time point (a first time point of the “at each instant over time” Abstract, [0015]) to a last time point (a last time point of the “at each instant over time” Abstract, [0015]); 
determining, for each location, a processed time-dependent ultrasound signal (210a; Fig. 2A; 610a, Fig. 6A; “the filtered signal" [0076]. Fig. 6A; “the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously; however, if the echo signal momentarily decreases (for example, due to noise or natural fluctuation in local contrast agent concentration), its last maximum value is preserved until a higher value of the echo signal is detected.” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]; “in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase” [0080]; Fig. 7B) based at least on the obtained time-dependent ultrasound signal (“the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]), and a threshold (“OP(x,y,k)=MAX [IP(x,y,k), OP(x,y,k-1)]," [0061]. Because the system uses numeric processing with the “Max[ ]” function [0061], there is a built-in threshold to determine that one of the IP(x,y,k) and OP(x,y,k-1) is larger than the other one, due to inherent hardware limitations of computer processors, i.e., if the difference is below the hardware or software defined threshold, IP(x,y,k) and OP(x,y,k-1) are treated as being equal), by: 
for the first time point (k =0 [0061]; Time = 0, Fig. 6A), assigning an intensity (205) of the obtained time-dependent ultrasound signal at the first time point (“IP(x, y, k)” [0061], at the first time point, k =0) to an intensity (610a) of the processed time-dependent ultrasound signal at the first time point (“OP(x, y, k)” [0061] , at the first time point, k =0, seen in Fig. 6A, the dotted line coincides with the solid line at Time = 0, i.e. the intensity is assigned to the intensity of the processed time-dependent ultrasound signal: “the curve 610a accurately follows the curve 205 until it reaches the peak of the echo signal (by filtering any strong variations in the echo signal)” [0076]); and 
for each time point of the series of time points after the first time point (“number k (taken at an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR” [0061]): 
determining whether an increment (IP(x,y,k) – OP(x,y,k-1) [0061]) between the intensity of the obtained time-dependent ultrasound signal at a current time point (“IP(x, y, k)” [0061]) and the intensity of the processed time-dependent ultrasound signal at a previous time point (“OP(x, y, k-1)” [0061]) exceeds the threshold (“OP(x,y,k)=MAX [IP(x,y,k), OP(x,y,k-1)],” [0061]), wherein the previous time point is a time point immediately before the current time point (a time point corresponding to the “k-1”, with “t=k/FR” [0061]), in response to determining that the increment exceeds the threshold (the action of MAX[ ] function if IP(x,y,k) exceeds OP(x,y,k-1) [0061]), assigning the intensity of the obtained time-dependent ultrasound signal at the current time point to the intensity of the processed time-dependent ultrasound signal at the current time point (“each pixel value of the filtered images is set to the maximum between the pixel value for the same pixel in the corresponding original image and the running maximum of the pixel values for the same pixel in the preceding original images as resulting from the earlier iterations of the process” [0061]), and in response to determining that the increment does not exceed the threshold (the action of MAX[ ] function if IP(x,y,k) does not exceed OP(x,y,k-1) [0061]), assigning the intensity of the processed time-dependent ultrasound signal at the previous time point to the intensity of the processed time-dependent ultrasound signal at the current time point (“each pixel value of the filtered images is set to … the running maximum of the pixel values for the same pixel in the preceding original images as resulting from the earlier iterations of the process” [0061]);
generating a sequence of images of the region of interest (B.1 – B.4, [0080]; Fig. 7B) based at least on the processed time-dependent ultrasound signal of each location (“generating … a sequence of filtered images from the input images, for each selected location,” Claim 6) wherein the generated sequence of images displays signal variations of the processed time-dependent ultrasound signal (“comparing the progress of the filtered signal over time …including variations" [0111]; “the variations of the filtered signal” [0112]) in one or more structures in the region of interest to render the one or more structures (“microvascular network of the prostate” [0080]; Figs. 7B, 8B. “FIG. 7B instead shows a series of maximum-hold images obtained by applying the maximum projection algorithm alone on the original images, such images (B.1, B.2, B.3 and B.4) being taken at the same instants as above. As shown in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase (since the maximum value of each pixel is preserved over time even after the peak instant); therefore, the suspicious region is better defined and delineated as compared to the corresponding original images. Moreover, the images B.1 and B.2 also show the finest details of the microvascular network of the prostate (since the trajectories of the contrast agent are projected); this facilitates the examination of the suspicious region for its characterization” [0080]; Fig. 7B).  
Regarding claim 13, Frinking teaches the non-transitory computer-readable storage medium of claim 12, wherein the generated sequence of images display a wash-in process (“wash-in phase” [0080]; Fig. 7B) of agent-carrying blood perfusing through the one or more vascular structures in the region of interest (“the blood perfusion in the corresponding location of the body-part” [0058]. “As shown in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase (since the maximum value of each pixel is preserved over time even after the peak instant); therefore, the suspicious region is better defined and delineated as compared to the corresponding original images. Moreover, the images B.1 and B.2 also show the finest details of the microvascular network of the prostate (since the trajectories of the contrast agent are projected); this facilitates the examination of the suspicious region for its characterization” [0080]; Fig. 7B).  
Regarding claim 14, Frinking teaches the non-transitory computer-readable storage medium of claim 12, wherein the processed time-dependent ultrasound signal is a monotonically increasing signal (210a; Fig. 2A; 610a, Fig. 6A; “the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously; however, if the echo signal momentarily decreases (for example, due to noise or natural fluctuation in local contrast agent concentration), its last maximum value is preserved until a higher value of the echo signal is detected.” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]; “in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase” [0080]; Fig. 7B. The time-dependent ultrasound signal seen in Fig. 7B is a monotonically increasing signal).
Regarding claim 17, Frinking teaches the non-transitory computer-readable storage medium of claim 12, wherein generating the sequence of images of the region of interest based at least on the processed time-dependent ultrasound signal of each location comprises: 
obtaining the first time point (0 s, Fig. 6A) (that for A.1, Fig. 7A) and the last time point (around 75 s, Fig. 6A) (that for A.4, Fig. 7A)( (“providing a sequence of input images" [0020]; “an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR).” [0061]; “for a frame rate of 10 original images per second" [0063]. The time is obtained, .i.e., predetermined by the operator because the frame rate is known and therefore the total time is known for the provided “sequence”); and 
generating the sequence of images between the first time point and the last time point (“The echo signals are then converted into a sequence of digital images (or frames) in standard Brightness mode (B-mode), which then represent the body-part 102 at corresponding successive acquisition instants (for example, with a frame rate FR=10-30 images per second).” [0048]. “FIG. 7A shows a series of original images representing the prostate at different instants during the analysis process. The first image (A.1) relates to an early wash-in phase, the second image (A.2) relates to a late wash-in phase;” [0079], Fig. 7A).  
Regarding claim 21, Frinking teaches the method of claim 7, wherein a time period (1/FR [0061]) between the current time point and the previous time point constitutes a time frame (“an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR).” [0061]; a time period is a period between the two “acquisition instants” for frames number k and (k-1) [0061], [0111]).
Regarding claim 22, Frinking teaches the non-transitory computer-readable storage medium of claim 12, wherein a time period (1/FR [0061]) between the current time point and the previous time point constitutes a time frame (“an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR).” [0061]; a time period is a period between the two “acquisition instants” for frames number k and (k-1) [0061], [0111]).
Regarding claim 23, Frinking teaches a device comprising a memory (“the memory structures" [0126] ) and a processor (951, Fig. 9B), the memory comprising instructions executable by the processor (“the program” [0126] ) to perform contrast enhanced ultrasound quantification imaging operations (“in an imaging approach, image sequences representing an evolution of the contrast agent in the body-part during the perfusion process are generated (where the values of each pixel in the images represent an intensity of the recorded echo signal over time for a corresponding location of the body-part” [0005]. “A computer program product including a non-transitory computer-readable medium storing a computer program being loadable into a working memory of a data processing system thereby configuring the data processing system to perform a process for generating diagnostic data from an imaging procedure when the computer program is executed on the data processing system” Claim 17) comprising:   
obtaining, for each location (“a corresponding location of the body-part" Abstract) in a region of interest (102, Fig. 1; “a corresponding region” [0047]), a time-dependent ultrasound signal (“ultrasound pulses over time” [0047]) with respect to the region of interest (“The echo signals that are recorded in response to the ultrasound pulses over time (for each location of the body-part 102 in a selected scanning plan) provide a representation of a corresponding region (i.e., a slice) of the body-part 102--possibly including the contrast agent--during the analysis process."  [0047], Fig. 1) for a time period (“Time [s]” Figs. 2A, 6A. “In FIG. 2A, a time-intensity curve 205 (solid-line) is shown as an exemplary response to the ultrasound waves of a generic location of the body-part--representing the power of the corresponding echo signal (in terms of arbitrary units, or a.u.) as a function of time (in seconds)." [0050]), including a series of time points (“at each instant over time” Abstract, [0015]) from a first time point (a first time point of the “at each instant over time” Abstract, [0015]) to a last time point (a last time point of the “at each instant over time” Abstract, [0015]); 
determining, for each location, a processed time-dependent ultrasound signal (210a; Fig. 2A; 610a, Fig. 6A; “the filtered signal" [0076]. Fig. 6A; “the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously; however, if the echo signal momentarily decreases (for example, due to noise or natural fluctuation in local contrast agent concentration), its last maximum value is preserved until a higher value of the echo signal is detected.” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]; “in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase” [0080]; Fig. 7B) based at least on the obtained time-dependent ultrasound signal (“the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]), and a threshold (“OP(x,y,k)=MAX [IP(x,y,k), OP(x,y,k-1)]," [0061]. Because the system uses numeric processing with the “Max[ ]” function [0061], there is a built-in threshold to determine that one of the IP(x,y,k) and OP(x,y,k-1) is larger than the other one, due to inherent hardware limitations of computer processors, i.e., if the difference is below the hardware or software defined threshold, IP(x,y,k) and OP(x,y,k-1) are treated as being equal), by: 
for the first time point (k =0 [0061]; Time = 0, Fig. 6A), assigning an intensity (205) of the obtained time-dependent ultrasound signal at the first time point (“IP(x, y, k)” [0061], at the first time point, k =0) to an intensity (610a) of the processed time-dependent ultrasound signal at the first time point (“OP(x, y, k)” [0061] , at the first time point, k =0, seen in Fig. 6A, the dotted line coincides with the solid line at Time = 0, i.e. the intensity is assigned to the intensity of the processed time-dependent ultrasound signal: “the curve 610a accurately follows the curve 205 until it reaches the peak of the echo signal (by filtering any strong variations in the echo signal)” [0076]); and 
for each time point of the series of time points after the first time point (“number k (taken at an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR” [0061]): 
determining whether an increment (IP(x,y,k) – OP(x,y,k-1) [0061]) between the intensity of the obtained time-dependent ultrasound signal at a current time point (“IP(x, y, k)” [0061]) and the intensity of the processed time-dependent ultrasound signal at a previous time point (“OP(x, y, k-1)” [0061]) exceeds the threshold (“OP(x,y,k)=MAX [IP(x,y,k), OP(x,y,k-1)],” [0061]), wherein the previous time point is a time point immediately before the current time point (a time point corresponding to the “k-1”, with “t=k/FR” [0061]), in response to determining that the increment exceeds the threshold (the action of MAX[ ] function if IP(x,y,k) exceeds OP(x,y,k-1) [0061]), assigning the intensity of the obtained time-dependent ultrasound signal at the current time point to the intensity of the processed time-dependent ultrasound signal at the current time point (“each pixel value of the filtered images is set to the maximum between the pixel value for the same pixel in the corresponding original image and the running maximum of the pixel values for the same pixel in the preceding original images as resulting from the earlier iterations of the process” [0061]), and in response to determining that the increment does not exceed the threshold (the action of MAX[ ] function if IP(x,y,k) does not exceed OP(x,y,k-1) [0061]), assigning the intensity of the processed time-dependent ultrasound signal at the previous time point to the intensity of the processed time-dependent ultrasound signal at the current time point (“each pixel value of the filtered images is set to … the running maximum of the pixel values for the same pixel in the preceding original images as resulting from the earlier iterations of the process” [0061]);
generating a sequence of images of the region of interest (B.1 – B.4, [0080]; Fig. 7B) based at least on the processed time-dependent ultrasound signal of each location (“generating … a sequence of filtered images from the input images, for each selected location,” Claim 6) wherein the generated sequence of images displays signal variations of the processed time-dependent ultrasound signal (“comparing the progress of the filtered signal over time …including variations" [0111]; “the variations of the filtered signal” [0112]) in one or more structures in the region of interest to render the one or more structures (“microvascular network of the prostate” [0080]; Figs. 7B, 8B. “FIG. 7B instead shows a series of maximum-hold images obtained by applying the maximum projection algorithm alone on the original images, such images (B.1, B.2, B.3 and B.4) being taken at the same instants as above. As shown in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase (since the maximum value of each pixel is preserved over time even after the peak instant); therefore, the suspicious region is better defined and delineated as compared to the corresponding original images. Moreover, the images B.1 and B.2 also show the finest details of the microvascular network of the prostate (since the trajectories of the contrast agent are projected); this facilitates the examination of the suspicious region for its characterization” [0080]; Fig. 7B).  
Regarding claim 24, Frinking teaches the device of claim 23, wherein the generated sequence of images display a wash-in process (“wash-in phase” [0080]; Fig. 7B) of agent-carrying blood perfusing through the one or more vascular structures in the region of interest (“the blood perfusion in the corresponding location of the body-part” [0058]. “As shown in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase (since the maximum value of each pixel is preserved over time even after the peak instant); therefore, the suspicious region is better defined and delineated as compared to the corresponding original images. Moreover, the images B.1 and B.2 also show the finest details of the microvascular network of the prostate (since the trajectories of the contrast agent are projected); this facilitates the examination of the suspicious region for its characterization” [0080]; Fig. 7B).  

Regarding claim 25, Frinking teaches the device of claim 23, wherein 
the processed time-dependent ultrasound signal is a monotonically increasing signal (210a; Fig. 2A; 610a, Fig. 6A; “the corresponding portion of the curve 210 (denoted with 210a) accurately follows the curve 205 when the echo signal increases monotonously; however, if the echo signal momentarily decreases (for example, due to noise or natural fluctuation in local contrast agent concentration), its last maximum value is preserved until a higher value of the echo signal is detected.” [0051], Fig. 2A; “after the peak instant, the filtered signal now maintains its maximum value, so that the curve 610a remains constant." [0076]; “in the images B.1 and B.2, the early enhancement of the contrast agent in the suspicious region remains visible during the whole wash-in phase” [0080]; Fig. 7B. The time-dependent ultrasound signal, i.e., brightness, seen in Fig. 7B, is a monotonically increasing signal).
Regarding claim 26, Frinking teaches the device of claim 23, wherein generating the sequence of images of the region of interest based at least on the processed time-dependent ultrasound signal of each location comprises: 
obtaining the first time point (0 s, Fig. 6A) (that for A.1, Fig. 7A) and the last time point (around 75 s, Fig. 6A) (that for A.4, Fig. 7A)( (“providing a sequence of input images" [0020]; “an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR).” [0061]; “for a frame rate of 10 original images per second" [0063]. The time is obtained, .i.e., predetermined by the operator because the frame rate is known and therefore the total time is known for the provided “sequence”); and 
generating the sequence of images between the first time point and the last time point (“The echo signals are then converted into a sequence of digital images (or frames) in standard Brightness mode (B-mode), which then represent the body-part 102 at corresponding successive acquisition instants (for example, with a frame rate FR=10-30 images per second).” [0048]. “FIG. 7A shows a series of original images representing the prostate at different instants during the analysis process. The first image (A.1) relates to an early wash-in phase, the second image (A.2) relates to a late wash-in phase;” [0079], Fig. 7A).  
Regarding claim 30, Frinking teaches the device of claim 23, wherein a time period (1/FR [0061]) between the current time point and the previous time point constitutes a time frame (“an instant t being the inverse of the frame rate of the original images multiplied by the image number k--i.e., t=k/FR).” [0061]; a time period is a period between the two “acquisition instants” for frames number k and (k-1) [0061], [0111]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Frinking as applied to claims 17 and 23, and further in view of Gupta et al (US 20130190600), hereinafter, Gupta.
Regarding claim 18, Frinking teaches the non-transitory computer-readable storage medium of claim 17.
Frinking does not teach that the operations further comprise:   obtaining an updated starting time point or an updated ending time point; and correspondingly updating the generated sequence of images based at least on the updated starting time point or the updated ending time point.  
However, Gupta discloses a system and method for identifying an optimal image frame for ultrasound imaging, which is analogous art. Gupta teaches that the operations further comprise:
obtaining an updated starting time point or an updated ending time point (“a first subset of image frames that includes the fetal head may be identified and selected." [0057], 504, Fig. 5. Because a subset generally has fewer frames, at least a starting time frame or an ending time frame is being updated when the subset is selected); and 
correspondingly updating the generated sequence of images (“image frames …rejected" [0057]; ““a second subset… selected” [0059]) based at least on the updated starting time point or the updated ending time point (“Also, image frames that do not include the fetal head may be rejected" [0057]; “a second subset of image frames that includes the midline falx may be selected from the first subset of image frames." [0059], 506, Fig. 5).  
Therefore, based on Gupta’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Frinking to have the operations that further comprise   obtaining an updated starting time frame or an updated ending time frame; and correspondingly updating the generated sequence of images based at least on the updated starting time frame or the updated ending time frame, as taught by Gupta, in order to reduce the scan time (Gupta: [0058]).
Regarding claim 27, Frinking teaches the device of claim 23.
Frinking does not teach that the operations further comprise:   obtaining an updated starting time point or an updated ending time point; and correspondingly updating the generated sequence of images based at least on the updated starting time point or the updated ending time point.  
However, Gupta discloses a system and method for identifying an optimal image frame for ultrasound imaging, which is analogous art. Gupta teaches that the operations further comprise:
obtaining an updated starting time point or an updated ending time point (“a first subset of image frames that includes the fetal head may be identified and selected." [0057], 504, Fig. 5. Because a subset generally has fewer frames, at least a starting time frame or an ending time frame is being updated when the subset is selected); and 
correspondingly updating the generated sequence of images (“image frames …rejected" [0057]; ““a second subset… selected” [0059]) based at least on the updated starting time point or the updated ending time point (“Also, image frames that do not include the fetal head may be rejected" [0057]; “a second subset of image frames that includes the midline falx may be selected from the first subset of image frames." [0059], 506, Fig. 5).  
Therefore, based on Gupta’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Frinking to have the operations that further comprise   obtaining an updated starting time frame or an updated ending time frame; and correspondingly updating the generated sequence of images based at least on the updated starting time frame or the updated ending time frame, as taught by Gupta, in order to reduce the scan time (Gupta: [0058]).

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Frinking as applied to claims 12 and 23, and further in view of Arditi et al (US 20090028406), hereinafter, Arditi.
Regarding claim 19, Frinking teaches the non-transitory computer-readable storage medium of claim 12.
Frinking does not teach that the operations further comprise: obtaining a user-controllable display speed; and displaying the generated sequence of images based on the obtained user-controllable display speed. 
However, Arditi discloses a perfusion assessment based on animated perfusion imaging, which is analogous art. Arditi teaches that the operations further comprise: obtaining a user-controllable display speed (“the player 239 is supplied with an index Xs, which is selected according to the desired reproduction speed of the sequence of computed images SIc; for example, the speed index Xs is set to 1 for a reproduction in real time, to a value lower than 1 for a reproduction in slow-motion or to a value higher than 1 for a reproduction in accelerated-motion.” [0057], Fig. 2); and 
displaying the generated sequence of images based on the obtained user-controllable display speed (“The player 239 extracts the computed images in succession from the repository 239 at intervals given by Ts/Xs.  Each computed image is then passed to a monitor driver 242 for its playback (according to this frame rate)." [0057], Fig. 2).  
Therefore, based on Arditi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Frinking to have the operations that further comprise obtaining a user-controllable display speed; and displaying the generated sequence of images based on the obtained user-controllable display speed, as taught by Arditi, in order to smooth the rendering by allowing the best possible perception of the perfusion process, and especially of its kinetics and spatial distribution (Arditi: [0064]).
Regarding claim 28, Frinking teaches the device of claim 23.
Frinking does not teach that the operations further comprise: obtaining a user-controllable display speed; and displaying the generated sequence of images based on the obtained user-controllable display speed. 
However, Arditi discloses a perfusion assessment based on animated perfusion imaging, which is analogous art. Arditi teaches obtaining a user-controllable display speed (“the player 239 is supplied with an index Xs, which is selected according to the desired reproduction speed of the sequence of computed images SIc; for example, the speed index Xs is set to 1 for a reproduction in real time, to a value lower than 1 for a reproduction in slow-motion or to a value higher than 1 for a reproduction in accelerated-motion.” [0057], Fig. 2); and 
displaying the generated sequence of images based on the obtained user-controllable display speed (“The player 239 extracts the computed images in succession from the repository 239 at intervals given by Ts/Xs.  Each computed image is then passed to a monitor driver 242 for its playback (according to this frame rate)." [0057], Fig. 2).  
Therefore, based on Arditi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Frinking to have the operations that further comprise obtaining a user-controllable display speed; and displaying the generated sequence of images based on the obtained user-controllable display speed, as taught by Arditi, in order to smooth the rendering by allowing the best possible perception of the perfusion process, and especially of its kinetics and spatial distribution (Arditi: [0064]).

Claim 20 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Frinking as applied to claims 12 and 23, and further in view of Lyman et al (US 20200357117), hereinafter, Lyman.
Regarding claim 20, Frinking teaches the non-transitory computer-readable storage medium of claim 12.
Frinking does not teach that, before generating the sequence of images, the operations further comprise: comparing a predetermined time-dependent ultrasound signal and the processed time- dependent ultrasound signal; and determining, based at least on the comparison, one or more locations showing abnormality, wherein: the generated sequence of images comprise one or more labels indicating the one or more locations showing abnormality. 
However, Lyman discloses a heat map generating system and methods for use therewith, which is analogous art. Lyman teaches that, before generating the sequence of images (before step 3714, Fig. 16), the operations further comprise: comparing a predetermined time-dependent ultrasound signal (“a subset of medical scans from a medical scan database” [0048]. “Similar medical scans” [0140]) and the processed time- dependent ultrasound signal (“to determine that a set of abnormalities included in the subset of medical scans compare favorably to an abnormality identified in the medical scan." [0048]. “Similar medical scans and/or cropped images can include medical scans or cropped images that are visually similar, medical scans or cropped images that have known abnormalities in a similar location to an inferred abnormality location of the given medical scan” [0140]. “the term " compares favorably", indicates that a comparison between two or more … signals … provides a desired relationship. For example, when the desired relationship is that signal 1 has a greater magnitude than signal 2, a favorable comparison may be achieved when the magnitude of signal 1 is greater than that of signal 2 or when the magnitude of signal 2 is less than that of signal 1. As may be used herein, the term " compares unfavorably", indicates that a comparison between two or more … signals … fails to provide the desired relationship.” [0353]. The “given medical scan” is the processed time- dependent ultrasound signal); and 
determining, based at least on the comparison, one or more locations showing abnormality (“The medical scan image analysis functions can be used to determine whether or not a medical scan is normal, to detect the location of an abnormality in one or more slices of a medical scan” [0045]. “FIG. 4B presents an embodiment of the abnormality annotation data 442. The abnormality annotation data 442 for each abnormality can include abnormality location data 443, which can include an anatomical location and/or a location specific to pixels, image slices, coordinates or other location information identifying regions of the medical scan itself.” [0067]. “The similar abnormality data 1377 can be mapped to the medical scan” [0140], Fig. 7B), wherein:
the generated sequence of images (“the medical scan image data” [0282]; “medical scans” [0283]) comprise one or more labels (“medical labels” [0283]) indicating the one or more locations (“the heat map highlights or shades” [0282]) showing abnormality (“the heat map visualization data is superimposed on or overlaid on the medical scan image data via a transparency function, where features of the original image data are still visible and the heat map highlights or shades the original image data in accordance with the color values/intensities of the heat map visualization data. The heat maps can be displayed in conjunction with text identifying the corresponding abnormality class" [0282]; “a multi-label medical scan analysis system 3002 implemented as a multi-label heat map generating system is operable receive, via a receiver, a plurality of medical scans and a plurality of medical labels corresponding to the plurality of medical scans, where each of the plurality of medical labels correspond to one of a set of abnormality classes.” [0283]; Fig. 14A).
Therefore, based on Lyman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Frinking to have the generated sequence of images that comprise one or more labels indicating the one or more locations showing abnormality, as taught by Lyman, in order to facilitate classification of abnormality classes (Lyman: [0283]).
Regarding claim 29, Frinking teaches the device of claim 23.
Frinking does not teach that, before generating the sequence of images, the operations further comprise: comparing a predetermined time-dependent ultrasound signal and the processed time- dependent ultrasound signal; and determining, based at least on the comparison, one or more locations showing abnormality, wherein: the generated sequence of images comprise one or more labels indicating the one or more locations showing abnormality. 
However, Lyman discloses a heat map generating system and methods for use therewith, which is analogous art. Lyman teaches that, before generating the sequence of images (before step 3714, Fig. 16), the operations further comprise: comparing a predetermined time-dependent ultrasound signal (“a subset of medical scans from a medical scan database” [0048]. “Similar medical scans” [0140]) and the processed time- dependent ultrasound signal (“to determine that a set of abnormalities included in the subset of medical scans compare favorably to an abnormality identified in the medical scan." [0048]. “Similar medical scans and/or cropped images can include medical scans or cropped images that are visually similar, medical scans or cropped images that have known abnormalities in a similar location to an inferred abnormality location of the given medical scan” [0140]. “the term " compares favorably", indicates that a comparison between two or more … signals … provides a desired relationship. For example, when the desired relationship is that signal 1 has a greater magnitude than signal 2, a favorable comparison may be achieved when the magnitude of signal 1 is greater than that of signal 2 or when the magnitude of signal 2 is less than that of signal 1. As may be used herein, the term " compares unfavorably", indicates that a comparison between two or more … signals … fails to provide the desired relationship.” [0353]. The “given medical scan” is the processed time- dependent ultrasound signal); and 
determining, based at least on the comparison, one or more locations showing abnormality (“The medical scan image analysis functions can be used to determine whether or not a medical scan is normal, to detect the location of an abnormality in one or more slices of a medical scan” [0045]. “FIG. 4B presents an embodiment of the abnormality annotation data 442. The abnormality annotation data 442 for each abnormality can include abnormality location data 443, which can include an anatomical location and/or a location specific to pixels, image slices, coordinates or other location information identifying regions of the medical scan itself.” [0067]. “The similar abnormality data 1377 can be mapped to the medical scan” [0140], Fig. 7B), wherein:
the generated sequence of images (“the medical scan image data” [0282]; “medical scans” [0283]) comprise one or more labels (“medical labels” [0283]) indicating the one or more locations (“the heat map highlights or shades” [0282]) showing abnormality (“the heat map visualization data is superimposed on or overlaid on the medical scan image data via a transparency function, where features of the original image data are still visible and the heat map highlights or shades the original image data in accordance with the color values/intensities of the heat map visualization data. The heat maps can be displayed in conjunction with text identifying the corresponding abnormality class" [0282]; “a multi-label medical scan analysis system 3002 implemented as a multi-label heat map generating system is operable receive, via a receiver, a plurality of medical scans and a plurality of medical labels corresponding to the plurality of medical scans, where each of the plurality of medical labels correspond to one of a set of abnormality classes.” [0283]; Fig. 14A).
Therefore, based on Lyman’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Frinking to have the generated sequence of images that comprise one or more labels indicating the one or more locations showing abnormality, as taught by Lyman, in order to facilitate classification of abnormality classes (Lyman: [0283]).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 10-15 of the REMARKS.
Claims 7-8, 11-14, and 17-30
The Applicant argues that “Frinking does not discloses a threshold for evaluating an increment between a signal intensity related to a current time point and a signal intensity related to a previous time point, let alone assigning a value to a signal intensity of a processed time-dependent ultrasound signal based on such an evaluation.” (Page 12). Examiner respectfully disagrees and notes that Frinking uses the MAX function that determines whether or not there is an increment between a signal intensity related to a current time point and a signal intensity related to a previous time point. Because of inherent hardware limitations, any evaluation by the MAX function would involve a threshold in the machine arithmetic, with increments below the threshold being zeroed.  Frinking does not teach setting a threshold or a predetermined threshold but the claims, in contrast to reciting a predetermined threshold, merely recites “a threshold”. Therefore, Frinking matches the respective limitations of the amended claims as stated in the rejections above. Further, Frinking is also relied upon for the teaching of the newly amended features associated with the comparing the increment with the threshold and the subsequent action based on the comparison. The dependent claims are not allowable because the respective base claims are not allowable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793   


/YI-SHAN YANG/Acting SPE, Art Unit 3793